Citation Nr: 1620775	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  13-32 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses for emergency medical service rendered from February 16, 2011, to March 4, 2011.


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to February 1946.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in West Palm Beach, Florida.

This appeal was previously before the Board in March 2015, at which time the Veteran's claims were remanded for additional development; the case has returned to the Board for further appellate consideration.

The Board notes that, in addition to the paper claims file, the Veteran has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  Review of these files reveals no pertinent records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Furthermore, where remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran seeks reimbursement of unauthorized medical expenses.  As noted in the March 2015, the Veteran indicated that he normally received treatment through the West Palm Beach VAMC.  He also indicated that he received prior authorization from the VAMC prior to his treatment at the Indian River Medical Center, and that a case worker at the Indian River Medical Center corresponded with a case worker at the VAMC regarding the Veteran's admission and treatment, as well as the expenses not covered by his insurance that would be covered by VA.  

The Board noted that the Veteran's treatment records from both the VAMC and the Indian River Medical Center were not of record.  Therefore, the Board instructed the AOJ to verify if the Veteran received treatment from the West Palm Beach VAMC and, if so, obtain his VA treatment records.  The AOJ was also instructed to give the Veteran the opportunity to identify and provide the necessary authorization(s) to obtain any pertinent private treatment record, including records from the Indian River Medical Center.  The Board also instructed the AOJ to obtain any relevant financial liability records concerning the Veteran's treatment at Indian River Medical Center.  Finally, the Board instructed the AOJ to obtain a medical opinion addressing whether the Veteran's initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

In May 2015, after the Veteran provided the necessary authorizations, the AOJ sent a letter to Dr. M. Tonner, the Indian River County ALS, the Indian River Medical Center, and Indian River Health Services, Inc., request any treatment records or financial liability records concerning the Veteran's treatment from February 16, 2011, to March 4, 2011.  In an April 2016 letter, the AOJ noted that, although the letters were sent, none of the contacted entities responded.

Although the AOJ attempted to obtain the private records identified by the Veteran, the other development requested, including verifying whether the Veteran received treatment at the West Palm Beach VAMC within the last 24 months, obtaining any outstanding VA treatment records, and obtaining a medical opinion, was not accomplished.  Given that this development is necessary for a fair adjudication of the Veteran's claim, the Board finds that AOJ has not substantially complied with the March 2015 remand directives, and another remand is necessary.

In light of the need to remand the Veteran's appeal, the Veteran should once again be given an opportunity to identify, and provide the necessary authorization for, any pertinent private treatment records, including records from Dr. M. Tonner, the Indian River County ALS, the Indian River Medical Center, and Indian River Health Services, Inc.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who participated in his February 16, 2011 to March 4, 2011 treatment for his heart.  In particular, the Veteran should be asked to provide additional information and authorization relating to any medical records of his treatment at the Indian River Medical Center.  

After the Veteran has signed the appropriate releases, any identified records should be obtained and associated with the claims folder.  If the VAMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the VAMC should clarify whether the Veteran was enrolled in the VA health care system and received care at a VA medical facility within the 24 months prior to the incurrence of the unauthorized medical expenses in February 2011.  A written statement addressing the Veteran's enrollment status and receipt of VA treatment must be associated with the claims file.

The AOJ should also take appropriate efforts to obtain all available VA treatment records, and associate them with the claims file.  All attempts to procure those records should be documented in the file.

3. Thereafter, to the extent that such information is not provided in the Veteran's private medical records from Indian River Medical Center, the VAMC should seek to obtain an accounting of the costs of the Veteran's treatment from February 16, 2011 to March 4, 2011 and the amounts which were paid by the Veteran's insurance.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. If the VAMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

4. Thereafter, the Veteran's claims file should be forwarded to an appropriate specialist in order to ascertain whether the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.

5. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran. After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




